           Case 4:18-cv-02518-JSW Document 84 Filed 12/10/18 Page 1 of 7



 1   Nathan P. Eimer (Pro Hac Vice)
     Email: neimer@eimerstahl.com
 2   Vanessa G. Jacobsen (Pro Hac Vice)
     Email: vjacobsen@eimerstahl.com
 3
     Jacob Hamann (Pro Hac Vice)
 4   Email: jhamann@eimerstahl.com
     Brian Y. Chang (SBN 287757)
 5   Email: bchang@eimerstahl.com
     Jungmin Lee (Pro Hac Vice)
 6   Email: jlee@eimerstahl.com
     EIMER STAHL LLP
 7
     224 South Michigan Avenue, Suite 1100
 8   Chicago, IL 60604
     Telephone: (312) 660-7600
 9   Fax: (312) 692-1718

10   Additional attorneys listed on signature page

11   Attorneys for Defendants SK hynix Inc. and SK hynix
     America Inc.
12
                                   UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
14

15   MICHELE JONES, DAVID LAIETTA,                         Case No.: 4:18-cv-02518-JSW
     KIMBERLY YORK, BENJAMIN MURRAY,
16   WANDA DUREYA, individually and on behalf of
     all others similarly situated,
17                                                         CORRECTED REPLY IN SUPPORT OF
                    Plaintiffs,                            SK HYNIX INC. AND SK HYNIX
18                                                         AMERICA INC.’S MOTION TO
                    v.                                     DISMISS UNDER RULE 12(b)(6)
19
     MICRON TECHNOLOGY, INC., MICRON                       ORAL ARGUMENT REQUESTED
20   SEMICONDUCTOR PRODUCTS, INC.,
     SAMSUNG ELECTRONICS CO., LTD.,
21   SAMSUNG SEMICONDUCTOR, INC., SK                       Hearing Date: To Be Determined
     HYNIX, INC. (F/K/A HYNIX                              Time: 9:00 am
22   SEMICONDUCTOR, INC.), SK HYNIX                        Place: Courtroom 5 - 2nd Floor
     AMERICA, INC. (F/K/A HYNIX
     SEMICONDUCTOR AMERICA, INC.),                         Judge: Hon. Jeffrey S. White
23

24                  Defendants.

25

26

27

28



       CORRECTED REPLY IN SUPPORT OF SK HYNIX INC.’S MOTION TO DISMISS, CASE NO. 4:18-cv-02518
               Case 4:18-cv-02518-JSW Document 84 Filed 12/10/18 Page 2 of 7



 1             The core of Plaintiffs’ alleged conspiracy is that the Defendants publicly committed to grow

 2   their supply below the rate of demand growth. See Compl. ¶ 7. Fatal to Plaintiffs’ allegations

 3   against SK hynix Inc. (“SK hynix Korea”) and SK hynix America Inc. (“SK hynix America”)

 4   (collectively, “SK hynix”), however, is that the only relevant facts alleged against either company

 5   are that representatives from SK hynix Korea stated exactly the opposite on five occasions—that

 6   the company would increase its supply of DRAM to meet rising demand. In opposition, Plaintiffs

 7   resort to misleading the court about the meaning of the phrase “in line with the market” used in

 8   some of those statements by falsely claiming that SK hynix projected growth in line with its

 9   competitors instead of market demand.1 This is just not true.2 Plaintiffs’ own allegations refute their

10   opposition to SK hynix’s Rule 12(b)(6) motion.

11   A.        Plaintiffs Alleged No Facts Showing SK hynix Joined a Conspiracy

12             Plaintiffs’ Opposition to SK hynix’s Motion to Dismiss (“Opp.”) feebly attempts to

13   characterize the chasm between SK hynix’s public statements and those of its competitors as a

14   “distinction in exact verbiage.” Opp. at 2. But SK hynix’s public statements were not merely

15   “distinct” from those of its competitors; they completely contradict every aspect of the supposed

16   conspiracy. Specifically, SK hynix never projected that its supply growth would be below the rate

17   of demand growth. SK hynix never stated that it was restricting supply growth or wafer capacity.

18   And SK hynix never stated that it would refrain from taking market share. In fact, SK hynix

19   representatives said the precise opposite.

20             The Complaint alleges a conspiracy among SK hynix, Samsung and Micron to restrict

21   supply growth to 15-20% while demand grew at 20-25%. See Compl. ¶¶ 7, 79, 99, 103-105, 111,

22   113, 115-16, 119, 121-22. But SK hynix did no such thing. To the contrary, the handful of

23         1
            See, e.g., Opp. at 4 (“[SK hynix stated] it would grow supply in line with its competitors (but
     not increase supply to meet market demand growth) . . . .”) (emphasis in original).
24        2
            The term “market,” as used by SK hynix, refers to the buyers of DRAM, not the
25   manufacturers. In other words, market means demand. This is obvious from the allegations and
     earnings call transcripts. See, e.g., Decl. of Jacob Hamann in Support of SK hynix Inc. and SK
26   hynix America Inc.’s Request for Jud. Notice of Earnings Calls and Fin. Supervisory Serv. Filings
     [ECF No. 51-1] (“Decl.”), Ex. D at 4, 5 (projecting demand growth at “mid-20% level” and SK
27   hynix’s bit shipment growth “in the mid-20% level, on par with the market”); Decl., Ex. E at 4, 5
     (projecting demand growth at “20% level” and SK hynix’s growth at “around 20%, on par with
28   market growth”).


          CORRECTED REPLY IN SUPPORT OF SK HYNIX INC.’S MOTION TO DISMISS, CASE NO. 4:18-cv-02518
                                                      -1-
             Case 4:18-cv-02518-JSW Document 84 Filed 12/10/18 Page 3 of 7



 1   allegations against SK hynix themselves show that SK hynix always projected that its bit growth

 2   would match demand growth, which was between 20-25%. See Compl. ¶¶ 97, 107, 112, 120, 125.3

 3           To avoid the obvious fact that SK hynix’s public statements directly contradict the

 4   allegations regarding the supposed conspiracy, Plaintiffs try to mislead by asserting that SK hynix

 5   conspired to “ke[ep] supply growth in line with the market” but below the rate of demand. Opp. at

 6   1. Plaintiffs’ argument is self-contradicting. Growing supply “in-line with the market” means

 7   growing supply at the same rate as demand. In other words, SK hynix is alleged to have stated its

 8   supply growth would be even with the expected 20-25% rate of market demand growth, see, e.g.,

 9   Compl. ¶ 97 (projecting bit growth “in the low to mid 20 percent range, in line with market

10   growth”), while the alleged conspiracy was to limit supply growth to 15-20%, below market

11   growth. Id. ¶ 7.

12           Plaintiffs engage in the same misleading tactic regarding wafer capacity. Contrary to

13   Plaintiffs’ representation in the opposition brief, SK hynix representatives never “confirm[ed]” that

14   the company was “restricting” capacity or supply growth. Opp. at 1. Instead, SK hynix executives

15   explicitly, unambiguously and publicly stated during the claimed conspiracy period that SK hynix

16   was increasing wafer capacity, including by speeding up construction of a massive new production

17   facility in Wuxi, China. See SK hynix Mot. at 8-9.

18           Plaintiffs try to minimize the importance of the Wuxi construction, but Wuxi is critical to

19   the plausibility of the alleged conspiracy. The construction shows that, at the same moment that SK

20   hynix was allegedly signaling to competitors its agreement to refrain from adding capacity, SK

21   hynix representatives were actually announcing their intention to add capacity at a large scale

22   specifically to meet increasing demand. See, e.g., Decl., Ex. D. at 7; Decl., Ex. E at 9. This is flatly

23   inconsistent with the alleged conspiracy. Moreover, it is ridiculous to dismiss the Wuxi expansion

24   as a “non-sequitur” just because construction would not be completed until after the alleged

25       3
           Unlike In re Domestic Airline Antitrust Litig., 221 F. Supp. 3d 46 (D.D.C. 2016), there are no
26   factual allegations here that SK hynix ever made detailed statements about the industry that
     mirrored its competitors or that it abruptly changed its conduct as Southwest Airlines had done by
27   beginning to monitor competitors’ airfare. The only factual allegations against SK hynix are vague
     statements about its own planned course of conduct. See id. at 62-63 (noting that the “mere
28   announcement of Defendant’s own planned course of conduct” would not support a claim). Even
     those statements, presented honestly, expressly contradict the supposed conspiracy at every point.

        CORRECTED REPLY IN SUPPORT OF SK HYNIX INC.’S MOTION TO DISMISS, CASE NO. 4:18-cv-02518
                                                      -2-
             Case 4:18-cv-02518-JSW Document 84 Filed 12/10/18 Page 4 of 7



 1   conspiracy supposedly ended. In Plaintiffs’ imaginary world, SK hynix apparently knew when the

 2   alleged conspiracy would end (somehow predicting when the Chinese government would initiate its

 3   investigation years in advance) and timed the completion of the Wuxi expansion so it would not

 4   interfere with the conspiracy. What is further inexplicable is that, in actuality, SK hynix announced

 5   during the conspiracy period that it was accelerating the completion of the Wuxi expansion to get

 6   more product into the market faster. See Decl., Ex. C at 7-8; Decl., Ex. E at 9.

 7            Finally, Plaintiffs claim that SK hynix signaled that it would refrain from taking market

 8   share. Again, SK hynix said the exact opposite. An SK hynix representative publicly affirmed the

 9   company’s commitment to increasing market share during the alleged conspiracy period, stating

10   that SK hynix intended to “increase market share while putting [its] priority on profitability.” Decl.,

11   Ex. A at 6 (emphasis added). This is further borne out by the fact that, as Plaintiffs themselves

12   allege, Samsung lost market share during the alleged conspiracy. See Compl. ¶ 127. The supposed

13   agreement to maintain market share is another fiction.

14   B.       Plaintiffs Misrepresent the Content of the Earnings Calls

15            To pad out the thin allegations against SK hynix, Plaintiffs blatantly misrepresent the

16   content of the earnings calls upon which the Complaint relies.4 For instance, Plaintiffs claim that on

17   the January 25, 2017, earnings call, SK hynix stated that it would not increase supply to meet

18   demand. Opp. at 4. The transcript, however, shows SK hynix stated the opposite: “we intend to

19   meet the demand even if that means we have to be very tight with our inventory.” Decl. of Jacob M.

20   Hamann in Support of SK hynix Inc. and SK hynix America Inc.’s Request for Jud. Notice of

21   Earnings Call Transcript, Ex. I at 9. Likewise, Plaintiffs claim that, in April 2017, SK hynix

22            4
               The incorporation-by-reference doctrine squarely applies to the earnings call transcripts
23   (Decl., Exs. A-F, I) because this is precisely a situation where “plaintiffs . . . select[ed] only
     portions of documents that support their claims, while omitting portions of those very documents
24   that weaken—or doom—their claims.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002
     (9th Cir. 2018) (quotations omitted). The sole basis for Plaintiffs’ claims against SK hynix are
25   statements in earnings calls that Plaintiffs have mischaracterized or selected out of context. The
     Court may also take judicial notice of SK hynix’s statements to regulators (Decl., Exs. G-H)
26
     because SK hynix is citing these documents for undisputed facts that “‘can be accurately and readily
27   determined from’ the [documents].” Khoja, 899 F.3d at 1000 (quoting Fed. R. Evid. 201(b)(2)).
     Namely, the cited documents show that SK hynix reported in December 2016 that it planned to
28   invest in the Wuxi fab and reported in July 2017 that it planned to increase investment in overseas
     production facilities. These bare facts are, like dates, “not subject to reasonable dispute.” Id.

          CORRECTED REPLY IN SUPPORT OF SK HYNIX INC.’S MOTION TO DISMISS, CASE NO. 4:18-cv-02518
                                                      -3-
             Case 4:18-cv-02518-JSW Document 84 Filed 12/10/18 Page 5 of 7



 1   “possessed the capacity to grow supply faster than it was choosing.” Opp. at 5. There is simply no

 2   basis for this claim. In the referenced portion of the call, an SK hynix representative stated that the

 3   company was projecting 20% growth but might grow faster if “yield is much more improved than

 4   we had initially expected or if the technology migration t[ook] place at a faster pace than expected.”

 5   Decl., Ex. B. at 9-10. In other words, SK hynix provided a realistic projection of its supply growth,

 6   while acknowledging that a more optimistic outcome was possible. It never stated that it was

 7   “choosing” 20% growth.

 8            Plaintiffs also claim that SK hynix “confirmed to its co-conspirators” that “it would not

 9   ramp up wafer capacity” to satisfy demand on its October 2017 call. Opp. at 5. This not only

10   misrepresents the statement made during the call but also misrepresents the allegation in the

11   Complaint, which actually alleges SK hynix stated it “would not be able to quickly ramp up wafer

12   capacity.” Compl. ¶ 125 (emphasis added). Neither, however, is accurate. In the quoted section, the

13   SK hynix representative merely noted the difficulty of increasing capacity by using existing

14   cleanroom space (which was minimal) or technology migrations (which had diminishing returns), a

15   difficulty that had driven SK hynix to embark on its multi-billion dollar expansion of Wuxi,

16   doubling its capacity to meet demand. See Decl., Ex. D at 4, 7.

17   C.       Statements by Micron Employees Are Not Attributable to SK hynix

18            Given that SK hynix’s own statements do not come close to establishing its participation in a

19   conspiracy, Plaintiffs attempt to argue that statements made by Micron executives can somehow be

20   attributed to SK hynix. But Micron executives’ statements are their own and are based on their own

21   perception of the market and Micron’s interests. Micron executives do not and cannot speak for SK

22   hynix, and any alleged statements about “the industry” cannot be imputed to SK hynix to

23   manufacture liability. See In re Mushroom Direct Purchaser Antitrust Litig., 621 F. Supp. 2d 274,

24   287 (E.D. Pa. 2009) (“[u]nilateral action simply does not support liability [for conspiracy]”); accord

25   Gressett v. Contra Costa Cty., No. C-12-3798 EMC, 2013 WL 2156278, at *6 (N.D. Cal. May 17,

26   2013). Moreover, SK hynix expressly contradicted these statements. Thus, whereas Plaintiffs claim

27   that Micron said each defendant was maintaining 15-20% supply growth, Opp. at 6, SK hynix

28   reported that it was growing supply at 20-25%. See, e.g., Compl. ¶¶ 97, 112, 120. Plaintiffs claim


          CORRECTED REPLY IN SUPPORT OF SK HYNIX INC.’S MOTION TO DISMISS, CASE NO. 4:18-cv-02518
                                                      -4-
              Case 4:18-cv-02518-JSW Document 84 Filed 12/10/18 Page 6 of 7



 1   that Micron spoke, in September 2017, of an “industry consensus” to keep wafer capacity flat and to

 2   invest in technology transitions instead of new cleanroom space, see Opp. at 6, but SK hynix

 3   already stated that it 1) couldn’t meet demand through technology transitions alone, 2) was

 4   increasing wafer capacity during 2017, and 3) was accelerating construction of the Wuxi plant for

 5   completion in 2018 to add even more cleanroom space. Decl., Ex. C at 7.

 6            Plaintiffs reluctantly acknowledge that SK hynix added wafer capacity during the conspiracy

 7   period, but argue that this was consistent with Micron’s supposed strategy of growing supply

 8   through technology transitions, instead of adding wafer capacity, to keep bit growth at 15-20%.

 9   Opp. at 8. If there is a “non-sequitur” anywhere, it is here. SK hynix explicitly rejected Micron’s

10   supposed strategy. SK hynix always projected bit growth in the 20-25% range and stated repeatedly

11   that it was adding wafer capacity because it could not grow supply quickly enough through

12   technology transitions. See, e.g., Decl., Ex. C at 7 (“[W]e cannot meet the growing market demand

13   only with technology migration, so we do need some capacity increase.”). Micron employees’

14   inaccurate speculation cannot support a claim against SK hynix.

15   D        Plaintiffs Failed to Allege Parallel Conduct

16            Plaintiffs acknowledge that they are relying on parallel conduct and plus-factors to support

17   their claims. Opp. to Joint Motion to Dismiss at 1. Plaintiffs, however, failed to allege parallel

18   conduct.5 There are no factual allegations in the Complaint regarding SK hynix’s conduct before the

19   beginning of the alleged conspiracy and thus no basis from which the Court could infer that SK

20   hynix changed its behavior in unison with its competitors. Nor, for that matter, are there any factual

21   allegations establishing that SK hynix changed its conduct after the conspiracy ended. Plaintiffs cite

22   to SK hynix’s April 2018 earnings call, but SK hynix provided the exact same guidance in the April

23   2018 call as it did in the calls that Plaintiffs allege show participation in the conspiracy. See Decl.,

24   Ex. F at 6 (projecting that DRAM shipment growth would be “in line with market growth”).

25            For the foregoing reasons, Plaintiffs have failed to state a claim upon which relief can be

26   granted, and this Court should dismiss all claims against SK hynix.

27
          5
28        For the reasons stated in Defendants’ Joint Motion to Dismiss, Plaintiffs have also failed to
     adequately allege plus-factors.

         CORRECTED REPLY IN SUPPORT OF SK HYNIX INC.’S MOTION TO DISMISS, CASE NO. 4:18-cv-02518
                                                       -5-
         Case 4:18-cv-02518-JSW Document 84 Filed 12/10/18 Page 7 of 7



 1
     Dated: November 29, 2018                    By: /s/ Nathan P. Eimer
 2
                                                 EIMER STAHL LLP
 3

 4                                               Nathan P. Eimer
                                                 Email: neimer@eimerstahl.com
 5                                               Vanessa G. Jacobsen
                                                 Email: vjacobsen@eimerstahl.com
 6                                               Jacob M. Hamann
                                                 Email: jhamann@eimerstahl.com
 7
                                                 Brian Y. Chang
 8                                               Email: bchang@eimerstahl.com
                                                 Jungmin Lee
 9                                               Email: jlee@eimerstahl.com
                                                 EIMER STAHL LLP
10                                               224 South Michigan Avenue, Suite 1100
11                                               Chicago, IL 60604
                                                 Telephone: (312) 660-7600
12                                               Fax: (312) 692-1718

13                                               WRIGHT, L’ESTRANGE & ERGASTOLO
14                                               John H. L’Estrange, Jr. (SBN 049594)
15                                               Email: jlestrange@wlelaw.com
                                                 Andrew E. Schouten (SBN 263684)
16                                               Email: aschouten@wlelaw.com
                                                 402 West Broadway, Suite 1800
17                                               San Diego, CA 92101
                                                 Telephone: (619) 231-4844
18                                               Fax: (619)231-6710
19
                                                 Attorneys for Defendants SK hynix Inc. and SK
20                                               hynix America Inc.

21

22

23

24

25

26

27

28


      CORRECTED REPLY IN SUPPORT OF SK HYNIX INC.’S MOTION TO DISMISS, CASE NO. 4:18-cv-02518
                                              -6-
